256 Ga. 675 (1987)
353 S.E.2d 2
SCOTT HOUSING SYSTEMS, INC.
v.
HOWARD.
44071.
Supreme Court of Georgia.
Decided February 17, 1987.
Memory, Thomas & Walker, Bruce M. Walker, Forrest W. Sweat, for appellant.
Martin L. Polite, for appellee.
CLARKE, Presiding Justice.
We granted certiorari to examine the holding by the Court of Appeals that an employee's incarceration pending adjudication of guilt amounts to justification for refusing employment under OCGA § 34-9-240. Howard v. Scott Housing Systems, 180 Ga. App. 690 (350 SE2d 27) (1986). In workers' compensation cases where the employee is charged with a crime while receiving benefits, we agree with the Court of Appeals that the proper time for termination of benefits is the date of adjudication of guilt.
Judgment affirmed. All the Justices concur, except Marshall, C. J., who dissents.